ACCEPTED
                                                                                        03-15-00332-CR
                                                                                                7555620
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                 10/27/2015 11:40:28 AM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                             CAUSE NO. 03-15-00332-CR

            _________________________________________________
                                                            FILED IN
                                                    3rd COURT OF APPEALS
                                                        AUSTIN, TEXAS
                         IN THE COURT OF APPEALS   10/27/2015 11:40:28 AM
                     FOR THE THIRD DISTRICT OF TEXAS JEFFREY D. KYLE
                              AUSTIN DIVISION               Clerk
            _________________________________________________


TERRI REGINA LANG                           §
                                            §
v.                                          §
                                            §
STATE OF TEXAS                              §

              _______________________________________________

                 APPELLANT’S FIRST MOTION TO EXTEND
                    TIME TO FILE APPELLANT’S BRIEF
              _______________________________________________




                                            Justin Bradford Smith
                                            Texas Bar No. 24072348
                                            Harrell, Stoebner, & Russell, P.C.
                                            2106 Bird Creek Drive
                                            Temple, Texas 76502
                                            Phone: (254) 771-1855
                                            FAX: (254) 771-2082
                                            Email: justin@templelawoffice.com

                                            ATTORNEY FOR APPELLANT




Appellant’s First Motion to Extend Time to File Appellant’s Brief                Page 1
Terri Regina Lang v. State; Cause No. 03-15-00332-CR
TO THE HONORABLE COURT OF APPEALS:

       COMES NOW, Appellant, TERRI REGINA LANG, who files this First

Motion for Extension of Time to File Appellant’s Brief, and shows unto the Court

as follows:

                                              I.

       Appellant’s brief is due on or before October 28, 2015.

                                              II.

       Appellant seeks an additional thirty (30) days to file her brief, which should

make his brief due on or before November 30, 2015 (actual deadline falls on

Friday, November 27, 2015, which is the day after Thanksgiving—Appellant’s

counsel assumes the Court is closed on the day after Thanksgiving, and the next

days, of course, are Saturday and Sunday).

                                             III.

       Facts relied on to reasonably explain the need for an extension include the

following:

       1.             Preparation for oral argument to be held on November 5, 2015

                      in the capital murder case of Sherill Ann Small v. State, Cause

                      No. 14-15-00039-CR. The record is voluminous (23 volumes

                      of the Reporter’s Record; 1 Unsealed Clerk’s Record; 1 Sealed



Appellant’s First Motion to Extend Time to File Appellant’s Brief              Page 2
Terri Regina Lang v. State; Cause No. 03-15-00332-CR
                      Clerk’s Record; 2 Supplemental Clerk’s Record), and

                      preparation has been frequent since the case was set for oral

                      argument on September 24, 2015 (e.g., September 29, 2015;

                      October 12, 2015; October 13, 2015; October 14, 2015;

                      October 15, 2015; October 16, 2015; October 19, 2015;

                      October 20, 2015; October 21, 2015; October 22, 2015;

                      October 23, 2015; October 24, 2015; October 26, 2015).

       2.             Preparation and filing of, as well as legal research related to, a

                      supplemental brief amending the second issue in Sherill Ann

                      Small v. State, 14-15-00039-CR, as well as a motion for leave

                      to amend, a request for a supplemental clerk’s record, a letter to

                      the Court of Appeals regarding the lack of an objection from

                      the State to the amendment, etc.. Work was necessary after

                      learning the clerk’s file contained documents that were not a

                      part of the clerk’s record and that required the amendment of

                      issue two.     Also visited client in Gatesville regarding oral

                      argument, amending second issue, etc. Work performed on

                      September 30, 2015; October 1, 2015; October 2, 2015;




Appellant’s First Motion to Extend Time to File Appellant’s Brief                 Page 3
Terri Regina Lang v. State; Cause No. 03-15-00332-CR
                      October 3, 2015; October 5, 2015; October 6, 2015; October 7,

                      2015.

       3.             Review record and perform legal research for brief that was due

                      on September 28, 2015 in In the Matter of C.P., 03-15-00276-

                      CV. (Work performed on September 28, 2015). [includes only

                      the day after which the thirty-day deadline to file a brief in the

                      instant case began]

       4.             Review record and perform legal research for briefs that were

                      due on September 23, 2015 and September 24, 2015 in

                      Raymond Ross Mormino, II v. State, Cause Nos. 10-15-00167-

                      CR and 10-15-00173-CR. Work performed on September 29,

                      2015.

       5.             Work related to new appellate appointments:

                      a. In re: W.H., et al, Minor Children; Cause No. 267,051.

                         Drafting and filing motion for new trial, motion to disregard

                         jury answers, and related orders; jail visit with client; draft

                         and file notice of appeal, request for clerk’s record, request

                         for reporter’s record. Work performed on October 21, 2015;

                         October 22, 2015; and October 27, 2015.



Appellant’s First Motion to Extend Time to File Appellant’s Brief                 Page 4
Terri Regina Lang v. State; Cause No. 03-15-00332-CR
                      b. State of Texas v. Eian Hurlburt; Cause Nos. 22,444; 22,445;

                         22,446; and 22,447; 52nd District Court, Coryell County,

                         Texas (request initial documents on October 23, 2015).

       6.             Work related to new case to go on appeal in In re: H.C.C.,

                      Cause No. 254,204, 426th District Court, Bell County, Texas.

                      (Drafting/Revising Proposed Final Order and coordinating with

                      trial counsel; letter to court regarding order) (September 29,

                      2015; October 7, 2015; October 15, 2015). [includes only those

                      dates after the thirty days to file the brief in the instant case

                      began]

       7.             Work related to appeal, Fernando Smith v. State, Cause No. 10-

                      15-00263-CR, including review of part of file at courthouse in

                      Gatesville (on October 2, 2015) and ensuring trial counsel’s

                      presence at return from shock probation hearing held on

                      October 14, 2015 (work performed on October 13, 2015).

       8.             Drafting and filing revised request for clerk’s record in In re:

                      B.M.W., 03-15-00380-CV (Trial Court Cause No. 231,743-B).

                      Work performed on October 27, 2015.




Appellant’s First Motion to Extend Time to File Appellant’s Brief                 Page 5
Terri Regina Lang v. State; Cause No. 03-15-00332-CR
       9.             Legal research and related assistance with Samuel Corman v.

                      Alltell Communication, LLC, et al, Cause No. Cause No. CV

                      06815, Hamilton County, and/or case pending in federal court

                      (Civil Case No. 6:15-CV-264). Work performed on October 7,

                      2015; October 8, 2015; October 12, 2015.

       10.            Time lost completing “CLE Fifteen: Criminal Law 2014 (Top

                      Rated Topics from the Past Year)” (15.25 hours, including 3

                      hours ethics) (MCLE No: 901307940) (Viewed on or around

                      October 10, 2015; October 12, 2015; October 13, 2015).

       11.            Completing reporting requirements for court appointments

                      required by Article 26.04(j)(4), Code of Criminal Procedure.

                      Reporting required for eleven counties (Bastrop, Bell, Bosque,

                      Bowie, Burnet, Cass, Coryell, Limestone, Llano, McLennan,

                      Milam) (performed on or about October 14, 2015).

       12.            Attended three oral arguments plus a panel discussion by part

                      of the Third Court of Appeals, as part of Fall Bench/Bar CLE

                      on October 22, 2015. MCLE Number 901326885.

       13.            Time lost taking car to dealership for service on the afternoon

                      of October 1, 2015.



Appellant’s First Motion to Extend Time to File Appellant’s Brief              Page 6
Terri Regina Lang v. State; Cause No. 03-15-00332-CR
       14.            Miscellaneous work related to cases not having cause numbers

                      because not yet pending (e.g., coordinating pre-suit mediation)

                      or are transactional (contract revision/review) (performed

                      variously over the course of the last month).

                                             IV.

       No previous extensions have been requested and granted in this matter.

                                         PRAYER

       WHEREFORE, PREMISES CONSIDERED, Appellant asks this Court to

extend his time for filing his brief to thirty (30) days from the date his brief is

currently due.

                                                   Respectfully submitted:


                                                   /s/ Justin Bradford Smith
                                                   Justin Bradford Smith
                                                   Texas Bar No. 24072348

                                                   Harrell, Stoebner, & Russell, P.C.
                                                   2106 Bird Creek Drive
                                                   Temple, Texas 76502
                                                   Phone: (254) 771-1855
                                                   FAX: (254) 771-2082
                                                   Email: justin@templelawoffice.com

                                                   ATTORNEY FOR APPELLANT




Appellant’s First Motion to Extend Time to File Appellant’s Brief                Page 7
Terri Regina Lang v. State; Cause No. 03-15-00332-CR
                            CERTIFICATE OF SERVICE

       I hereby certify that, on October 27, 2015, a true and correct copy of the

Appellant’s Second Motion to Extend Time to File Appellant’s Brief was provided

to counsel via the method indicated below:

       Burnet County District Attorney
       c/o Gary W. Bunyard
       1701 E. Polk, Ste 24
       Burnet, Texas 78611
       Phone: (512) 756-5449
       Fax: (512) 756-8572
       VIA EMAIL: g.bunyard@co.llano.tx.us
       VIA ESERVICE
             Attorneys for State of Texas

                                                   /s/ Justin Bradford Smith
                                                   Justin Bradford Smith




Appellant’s First Motion to Extend Time to File Appellant’s Brief              Page 8
Terri Regina Lang v. State; Cause No. 03-15-00332-CR